C. D. San Juan. Memorándum de costas.
Por cuanto se apela de una resolución de la Corte de Distrito de San Juan que fijó en doscientos dollars los ho-norarios del abogado de la parte victoriosa en el pleito, ale-gándose como único motivo del recurso que los dichos ho-norarios son excesivos, sin acompañarse prueba o dato al-guno que permita a esta corte juzgar si lo son o no en rea-lidad de verdad;
Por cuanto basándose en ello y en la jurisprudencia constante de esta Corte Suprema sobre la materia, la parte apelada ha solicitado la desestimación de la apelación por frívola, habiéndose señalado el 31 de enero líltimo para la vista de la moción que se celebró con la sola comparecencia del abogado de la dicha parte apelada;
Por tanto: debe concluirse y se concluye que la apela-ción es frívola. Desestimada.